Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Hatami al (US 2018/0345820)
With regard to claim 1 ,Hatami et al disclose a  power supply apparatus comprising:
a battery pack (5) for an electric vehicle (1); and
ar interface unit that is configured to couple the battery pack  and a plurality of electrical devices (17,43) to each other; 
the interface unit (15,17,13) including:
& branch connector (15) provided with a couping unit (55, 57) and a plurality of fuses (67, 69), the coupling unit allowing coupling wires (105, 107, 81, 65) to join, each of the coupling wires being coupled to a  corresponding and of the plurality of electrical devices (17, 43), and each of the plurality of fuses being disposed ta a corresponding one of the coupling wires, and
a battery connector (115) that is configured to be electrically coupled to a battery of the battery pack and coupled (through 101 and 51) to the branch connecter (15) ,
wherein  in a state in which the branch connector is coupled  to the battery connector, the power supply apparatus ie configured to supply electric power from the battery to each of the plurality of electrical devices via the coupling unit. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatami in view of Itou et al (US 2015/0280336)
With regard to claim 2 ,  Hatami discloses (Fig. 1) that   the battery pack (5)is installed below a floor of the electric vehicle., 
Itou et al  explicitly disclose (Fig. 28)   that  the battery connector ( 106)  is disposes an a side face } of  the battery pack,  and the branch connector (108) is configured to enable insertion and removal relative to the batbery cornector (106) in a horisontal direction.
With regard to claim3,  Hatami  -Itou et al discloses ( Itou et al Fig. 28) that a portion or all of the battery connector is installed inside of the battery pack, and the branch connector is configured to be insertable and removable from outside of the battery pack. 
With regard to claim 4 ,  Hatami - Itou et al discloses ( Itou et al Fig. 28) that  a portion or all of the bathery connector (106) is installed inside of the battery pack, and the branch connecto (108)r is confiqured to be insertable and removable from outside of the battery pack. 
With regard to claim 5-8 ,  Hatami discloses (Fig. 1) that   a coupling connector (59) is disposed to the coupling wire (105, 109)  at an end thereof which is on an opposite side to a side of the coupling unit. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        								7/2/22